Title: Charles Thomson to Thomas Jefferson, [by 7 January 1817]
From: Thomson, Charles
To: Jefferson, Thomas


          
            My very dear, ancient and belovd friend
             by 7 Jan. 1817
          
          I received your letter of January last when I was under a paralytic stroke but not Sensible of it. I felt no acute pain, and my Sight was as usual. I could read without spectacles but could not comprehend what I read, nor its  connextion with what preceded or followed. I read your letter and was pleased. I made sundry attempts to answer it but in vain, and what at last I sent as an answer, I do not now recollect.
          The powers of my mind were weakedned to such a degree that I forgot the names not only of my neighbours but even of my family and even of what I myself had said or done but a few minutes before. After this stroke fell suddenly another on the body powers of the body (excepting the eye which still continued as usual). One night (at what distance of time from the first stroke I do not recollect) I went to bed in usual health and in the morning I found I was struck dumb. I could not utter a sound from my mouth. When I attempted to speak a strange rumbling sound seemed to come out at the ear, but not a word could I utter from the mouth. My Appetite for food now failed and all of my bodily powers (except the eye) became weaker and weaker till the first or second week in November, at the end of the 87th and beginning of the 88 year of my Age. The beginning of my recovery was as Sudden as the strokes I had received.  One morning being unusually refreshed with sleep  I awoke as from a transe and found a wonderful change in my whole System. From that time to this I have been gradually but slowly recovering the due exercise of the powers both of mind and body except the hearing which continues dull as it was.
          I have been thus particular to apologize for my answer to your letter, and for an Answer which I gave on the 9th of Sept to what I deemed an impertinent question of Mr Delaplaine which has occasioned a very improper application to you. The case as far as I can now recollect was simply this—Among many other questions he asked me one which seemed to refer to the
			 slanderous charges bandied about respecting your infidelity and disbelief of Christiantity this roused my resentment and I wished to answer it by a sentence of your letter which at the instant occurred to my mind. On looking for the letter I could not find it. But after several questions I recollected that passage of your letter in which you informed me that you had employed some time in composing “a wee little book which was a document in proof
			 that you are a real Christian that is a disciple of the doctrines of Jesus Christ.” With these words I answered th his question. He put several questions touching the meaning, but I answered all, with a repetition of the same words at the same time trying to recollect when or where I had lost the letter. At last it
			 occurred to me that I had been in Philadelphia and had shewn the letter to Doct Patterson, I thereupon desired Mr Delaplaine to call on Mr Doct. Patterson & enquire if I had left it there. This happened to have been the case. I had laid it on the table and forgot it; But Mr D. in it seems construed the favour I asked into a grant of something to himself
          After all this detail accept
          
            My ever dear friend, an Assurance of the sincere and uninterrupted esteem and regard with which I am Yours
            Charles Thomson
          
         